DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In response to the non-final office action of 10/23/2021.  The Applicant has amended claims 1 and 14, canceled claims 2-3, 15-16, and 20, and added claims 21-24.  Claims 1, 4-14, 17-19, and 21-24 are pending and presented for examination.

This rejection is a non-final rejection rather than a final rejection because the pending claims are rejected under 35 U.S.C. § 101 as being directed an abstract idea without significantly more in addition to the rejection of the claims as unpatentable under 35 U.S.C. § 103.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/11/2020 and 01/21/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDSs were considered.

Response to Applicant’s Remarks
The Applicant’s remarks have been fully considered and are addressed as follows:
 to the Specification.  Applicant’s amendment to the specification is approved.
b. Amendment to the Claims.  The Applicant has amended claims 1 and 14, canceled claims 2-3, 15-16, and 20, and added claims 21-24.  Claims 1, 4-14, 17-19, and 21-24 are pending and presented for examination
c. Election/Restriction.  The Applicant has confirmed the election of claims 1-19 and canceled claim 20.
d. Claim Rejections under 35 U.S.C. § 102, Claim Rejections under 35 U.S.C. § 103, Patentability of Dependent Claims.  The Applicant’s amendments overcome the prior art rejections of the previous office action.  However, the amended claims are determined to be unpatentable under 35 U.S.C. § 101 and § 103.  See rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-14, 17-19, and 21-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 1: Claim 1 recites a method for modeling air flow from flight responses in aerial vehicles.  Claim 1 is directed to a mental process and the judicial exception is not integrated into a practical application.  Claim 1 is directed to an abstract idea of (1) receiving sensor data, (2) determining at least one pose and at least one velocity from the sensor data, wherein the at least one pose includes at least one of roll, pitch, or yaw, (2) computing a velocity 

As per Claims 4-13 and 21-22.  Claims 4 to 13 and 21 to 22 depend from claim 1 and fail to overcome the rejection under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  For example, claim 4 is directed to the mental process of determining a plurality of locations from the sensor data, claim 5 merely recites the source of the data that is used in the mental process of claim 1, claim 6 merely recites receiving weather data (additional data) and performing the mental process of scaling, claim 7 recites the mental process of receiving a request for information and accessing a model based on the request, claims 8 and 9 both perform the mental process of calculating and the insignificant extra-solution activity of sending either a flight command or route in reply to a request, claim 10 recites the insignificant extra-solution activity of storing the air flow model in a database, claim 11 recites the mental process of interpolating additional data, claim 12 recites the mental processes of analyzing data and identifying information based on the analyzed data, claim 13 recites the extra-solution activity of storing data and the metal process of assigning cost to the 

As per Claim 14: Claim 14 recites an apparatus for modeling air flow from flight responses in aerial vehicles.  Like claim 1, claim 14 is directed to a mental process and this judicial exception is not integrated into a practical application because the claims are directed to an abstract idea of (1) store sensor data, (2) determine at least one pose and at least one velocity from the sensor data, wherein the at least one pose includes at least one of roll, pitch, or yaw, (2) compute a velocity reference for static air conditions, (4) compare the velocity reference for static air conditions and the at least one velocity from the sensor data; (5) calculate . . . a plurality of wind vectors based, at least in part, on the at least one pose and the comparison; and (6) generate an air flow model from the plurality of wind vectors.  All these steps can be performed mentally.  The recited memory and controller are merely claimed a generic computer elements that are used to perform the claimed mental process and therefore to not amount to specifically more than the abstract idea.  Accordingly, claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

As per Claims 17-19 and 23-24.  Claims 17 to 19 and 23 to 24 depend from claim 14 and fail to overcome the rejection under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  For example, claim 17 is directed to the mental process of manipulating stored sensor data, claim 18 is directed to directed to the mental process of identifying the sources of the stored data, claim 19 is directed to the mental process of identify a turbulent area based on the stored and manipulated data, claim 23 recites the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-10, 14, 17-18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pandit et al. US 2019/0271563 A1 (“Pandit”) in view of Durlacher et al. US 6633801 B1 (“Durlacher”). 
Examiner abbreviations/shorthand includes column number followed by a colon “:” then line number(s); for example the shorthand for column 1 lines 1-30 is 1:20-30.

As per Claim 1:  Pandit discloses [a] method for modeling air flow from flight responses in aerial vehicles [at least see Pandit Abstract], the method comprising: 
receiving sensor data from a plurality of aerial vehicles in a geographic area [at least see Pandit FIG. 3; ¶ 39 disclosing a plurality of aerial vehicles that include sensors]; 
determining at least one pose and at least one velocity from the sensor data [at least see Pandit FIG. 4; ¶ 53 disclosing UAV 400 can include sensors 402 configured to measure speed 404, direction 406, altitude 408, date/time/location 410, and/or wind data 412], wherein the at least one pose includes at least one of roll, pitch, or yaw [at least see Pandit ¶¶ 45-46 disclosing the Equation u.sub.g=u−u.sub.a wherein the terms u.sub.g, u, and u.sub.a can be represented as vectors or matrices using Euclidean, polar, spherical, and/or cylindrical coordinates. In some embodiments, the above terms are derived from a speed reading and one or more orientation readings (e.g., yaw, pitch, roll, lateral, vertical, and/or longitudinal) from one or more instruments such as compasses and gyroscopes]; . . .
generating an air flow model from the plurality of wind vectors [at least see Pandit FIG. 3 (324, 328) ¶¶ 19 (‘forecasting wind characteristics), 21 (“urban microclimates can cause unique and complicated wind characteristics, 22 (“wind characteristics are characteristics related to speed, direction, variability, turbulence, and/or gusting of wind . . . [w]ind characteristics can be represented using vectors, matrices, or a combination of vectors and matrices”), 32 (“collect flight log data from the UAV 102 and use it to characterize and predict wind characteristics in the urban microclimate 100. Some embodiments of the present disclosure use the predicted wind characteristics of the urban microclimate 100 to develop efficient, safe, expeditious, and/or more reliable routes 104 for UAVs 102.”).
Pandit does not specifically disclose computing a velocity reference for static air conditions;
comparing the velocity reference for static air conditions and the at least one velocity from the sensor data;
calculating, using a processor, a plurality of wind vectors based, at least in part, on the at least one pose and the comparison.
However, Durlacher teaches computing a velocity reference for static air conditions [at least see Durlacher col. 7:21-23; 11:19 that teaches a field that allows the pilot to enter a true cruise airspeed for the aircraft];
comparing the velocity reference for static air conditions and the at least one velocity from the sensor data [at least see Durlacher 11:16-20 that teaches a fourth window 778, which 
calculating, using a processor, a plurality of wind vectors based, at least in part, on the at least one pose and the comparison [at least see Durlacher 11:16-29 that teaches computing the wind direction and wind speed based on values entered]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the microclimate wind forecasting system disclosed in Pandit by calculating the wind direction using the true airspeed and aircraft trajectory as taught by of Durlacher in order to determine wind speed and direction since this value cannot be directly measured by an aircraft without significant equipment and the Durlacher system relieves the pilot or anyone else of the burden of calculating the wind speed and direction using the wind triangle based on aircraft true speed and heading direction and ground speed and track. 

As per Claim 4: Pandit in combination with Durlacher discloses [t]he method of claim 1 and Pandit further discloses further comprising: determining a plurality of locations from the sensor data, wherein the plurality of locations are assigned to the plurality of wind vectors [see at least Pandit FIG. 3; char. 304,312,14, 40 disclosing “The wind characteristics database comprises a plurality of wind speed data for respective locations in the first area based on the speed data, the orientation data, and the location data... ” and “Sensors 304 and 312 can be, but are not limited to, speed sensors, location sensors (e.g., global positioning systems (GPS)), acceleration sensors (e.g., accelerometers), wind sensors (e.g., wind speed, direction, gusts, turbulence, etc.), orientation sensors (e.g., gyroscopes, compasses)...].

As per Claim 5: Pandit in combination with Durlacher discloses [t]he method of claim 1 and Pandit further discloses wherein the plurality of aerial vehicles [at least see Durlacher FIG. includes a first aerial vehicle associated with a first wind vector and a second aerial vehicle associated with a second wind vector [at least see Pandit ¶¶ 41,43, 50 that discloses flight log 306 and 314 can collect and compile, for respective aerial vehicles, flight information such as, but not limited to, locations, altitudes, ground speeds, atmospheric speeds, directions, orientations, and so on and flight log database 320 stores all or a portion of the information generated by sensors 304, 312 and/or flight logs 306, 314.].

As per Claim 6: Pandit in combination with Durlacher discloses [t]he method of claim 1 and Pandit further discloses receiving weather data for the geographic area [at least see Pandit FIG. 3; ¶¶ 22, 44 that discloses “Data sources 318 further include weather database 322.  Weather database 322 stores weather data (e.g., temperature, humidity, brightness, solar angle of incidence, wind, barometric pressure, precipitation, etc.).  Weather database 322 can receive information from one or more aerial vehicles (e.g., aerial vehicles 302 and 310), from one or more weather stations, and/or from a different source (e.g., via the Internet)”]
	scaling the plurality of wind vectors based on weather data [at least see Pandit ¶¶ 27, 44, 57, 62, 76-77 that teaches deriving wind characteristics from UAV flight log data, learning associations between weather patterns and wind characteristics, and forecasting wind characteristics for selected time intervals and weather conditions.]

As per Claim 7: Pandit in combination with Durlacher discloses [t]he method of claim 1 and Pandit further discloses receiving a route request; and 
accessing the airflow model in response to the route request [see at least Pandit FIG. 3, object 326 and 5, object 506. ¶¶ 62, 64 disclosing “the flight management system can generate a database of wind characteristics (e.g., wind database 326 of FIG. 3 and/or wind database 456 of FIG. 4) based on the flight log data and weather data.  In some embodiments, operation 504 

As per Claim 8: Pandit in combination with Durlacher discloses [t]he method of claim 7 and Pandit further discloses further comprising: calculating a flight command for the route request: and sending the flight command in response to the route request [see at least Pandit FIG. 5, object 514, ¶69 disclosing “the flight management system can provide at least one route to the aerial vehicle in response to the request.  The at least one route can be provided to the aerial vehicle with sufficient detail such that the aerial vehicle can automate flight according to the route.  The route can include, but is not limited to, way points, speeds, trajectories, accelerations, decelerations, turns, altitudes, and other information useful for routing an aerial vehicle.”].

As per Claim 9: Pandit in combination with Durlacher discloses [t]he method of claim 7 and Pandit further discloses further comprising: calculating a route for the route request [see at least Pandit 35 disclosing “Aspects of the present disclosure use predicted wind characteristics to generate efficient, reliable, expeditious, and/or safe routes], and sending the route in response to the route request [see at least Pandit FIG. 5, char. 514 disclosing “the flight management system can provide at least one route to the aerial vehicle in response to the request”].

As per Claim 10: Pandit in combination with Durlacher discloses [t]he method of claim 1 and Pandit further discloses further comprising: storing the air flow model in a geographic database according to location data, wherein the location data is identified from the sensor data collected by the plurality of aerial vehicles [at least see Pandit FIG. 3; ¶¶ 2, 4, 43, 45 disclosing a flight log database that stores all or a portion of the information generated by sensors 304, 312 and/or flight logs 306, 314 and the wind characteristics database comprises a plurality of wind speed data for respective locations in the first area based on the speed data, the orientation data, and the location data.].

As per Claim 14: Independent claim 14 an apparatus claim, includes limitations analogous to independent claim 1 a method claim.  For the reasons give above with respect to claim 1, claim 14 is also rejected under 35 U.S.C. 103 as being unpatentable over Pandit in view of Durlacher.

As per Claim 17: Claim 17 an apparatus claim, includes limitations analogous to claim 4 a method claim.  For the reasons give above with respect to claim 4, claim 17 is also rejected under 35 U.S.C. 103 as being unpatentable over Pandit in view of Durlacher.

As per Claim 18: Claim 18 an apparatus claim, includes limitations analogous to claim 5 a method claim.  For the reasons give above with respect to claim 5, claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over Pandit in view of Durlacher.

As per Claim 21: Pandit in combination with Durlacher discloses [t]he method of claim 1 and Pandit further discloses wherein the at least one velocity is determined based at least on one or more GNSS measurements [at least see Pandit ¶ 40].

As per Claim 23: Claim 23 an apparatus claim, includes limitations analogous to claim 21 a method claim.  For the reasons give above with respect to claim 21, claim 23 is also rejected under 35 U.S.C. 103 as being unpatentable over Pandit in view of Durlacher.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pandit in view of Durlacher as applied to claim 1 above and further in view of Hendrian et al. US 20190147753 A1 (“Hendrian”).

As per Claim 11: Pandit in combination with Durlacher discloses [t]he method of claim 1, however Pandit does not specifically disclose further comprising: interpolating one or more additional wind vectors based on the plurality of wind vectors, wherein the airflow model is based on the one or more additional wind vectors.  However, Hendrian teaches this limitation [at least see Hendrian ¶ 8 that teaches “Wind vectors within a region at a first time are determined using a plurality of aerial vehicles flying in the region.  A three-dimensional wind map of the region is generated, including interpolated wind vectors based on the wind vectors.”].
As a result, Pandit discloses a method for modeling air flow from flight responses in aerial vehicles and Hendrian teaches a three-dimensional wind map which includes interpolated wind vectors based on a plurality of wind vectors.  Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to use the method for modeling air flow from flight responses in aerial vehicles disclosed by Pandit to include interpolated wind vectors based on the wind vectors, for the generated three-dimensional wind map of the region as taught by Hendrian in order to estimate wind vectors based on the wind vectors already determined and would allow for determining wind vectors in geographic locations where data does not exist.

Claims 12-13 and 19 are rejected under 35 U.S.C. § 103 as being anticipated by Pandit in view of Durlacher as applied to claims 1 and 14 above and further in view of Cates et al. US 20110043785 A1 (“Cates”).

As per Claim 12: Pandit in combination with Durlacher discloses [t]he method of claim 1, and Pandit further discloses further comprising: analyzing the plurality of wind vectors [at least see Pandit FIG. 4 (446, 452,456)], however Pandit does not specifically disclose and identifying a turbulent area based on the analysis of the plurality of wind vectors. 
However, Cates teaches this limitation [at least see Cates ¶ 32 disclosing that the location of clear-air turbulence may also be identified by measuring vertical, horizontal, and/or on-axis wind speeds.  Thus, the multifunction LIDAR system can support identifying and avoiding areas of turbulence”].
As a result, Pandit discloses a method for forecasting wind characteristics, including wind vectors, in regions based on sensor data of unmanned aerial vehicles wherein said wind vectors are analyzed and Cates teaches identifying a turbulent area by measuring vertical, horizontal, and/or on-axis wind speeds.  Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to use the method for forecasting wind characteristics, including wind vectors, in regions based on sensor data of unmanned aerial vehicles as disclosed in Pandit and to identify turbulent areas using wind speeds as taught by Cates so that an air flow model would have a higher accuracy by including identified turbulent areas and planes could avoid known turbulent areas improving safety.  

As per Claim 13: Pandit in combination with Durlacher and Cates discloses [t]he method of claim 12, and Pandit further discloses further comprising: storing a location for the turbulent area [see at least Pandit FIG. 3; char. 326 and FIG. 5; char. 504; ¶¶ 3, 4, 22, 62|.  And 
Note that assigning costs to particular segments of a route is well known in the navigation arts.  

As per Claim 19: Pandit in combination with Durlacher discloses [t]he method of claim 1 and Pandit further discloses wherein the controller is configured to . . . store a location for the turbulent area in a geographic database [at least see Pandit FIG.3; char. 326 and FIG. 5; char. 504 ¶¶ 3, 4, 62 “a system comprising a wind database storing wind data for an urban microclimate.  The wind data is derived from flight log data collected from a plurality of unmanned aerial vehicles (UAVs) operating in the urban microclimate.” (¶ 3) and “...The flight log data comprises at least speed data, orientation data, and location data...” (¶ 4) and “... the flight management system can generate a database of wind characteristics (e.g., wind database 326 of FIG. 3 and/or wind database 456 of FIG. 4) based on the flight log data and weather data.  In some embodiments, operation 504 comprises calculating wind characteristics (e.g., wind speeds, wind gusts, wind directions, wind variability, wind turbulence, etc.) from the collected flight log data." (¶ 62)], but does not specifically disclose identify a turbulent area based on a plurality of wind vectors.
However, Cates teaches this limitation [at least see Cates ¶ 32 disclosing that the location of clear-air turbulence may also be identified by measuring vertical, horizontal, and/or 
As a result, Pandit discloses a method for forecasting wind characteristics, including wind vectors, in regions based on sensor data of unmanned aerial vehicles wherein said wind vectors are analyzed and Cates teaches identifying a turbulent area by measuring vertical, horizontal, and/or on-axis wind speeds.  Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to use the method for forecasting wind characteristics, including wind vectors, in regions based on sensor data of unmanned aerial vehicles as disclosed in Pandit and to identify turbulent areas using wind speeds as taught by Cates so that an air flow model would have a higher accuracy by including identified turbulent areas and planes could avoid known turbulent areas improving safety.

Claims 22 and 24 are rejected under 35 U.S.C. § 103 as being anticipated by Pandit in view of Durlacher as applied to claims 1 and 14 above and further in view of Zhang et al. US 2020/0141969 A1 (“Zhang”).

As per Claim 22: Pandit in combination with Durlacher discloses [t]he method of claim 1, and Durlacher discloses inputting true airspeed to determine the wind vector, but neither Pandit nor Durlacher specifically discloses wherein the velocity reference for static air conditions is computed based at least on one or more of (i) one or more propeller RPM measurements, (ii) aerial vehicle orientation, (iii) propeller placement, (iv) number of propellers, or (v) one or more magnetometer measurements.
However, Zhang teaches this limitation [at least see Zhang ¶ 11, 26, 39-40, 61, 74].
As a result, Pandit teaches discloses a method for forecasting wind characteristics, including wind vectors, in regions based on sensor data of unmanned aerial vehicles wherein 

As per Claim 24: Claim 24 is an apparatus claim, includes limitations analogous to claim 22 a method claim.  For the reasons give above with respect to claim 22, claim 24 is also rejected under 35 U.S.C. 103 as being unpatentable over Pandit in view of Durlacher and Zhang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668